Exhibit 10.1

EXECUTION VERSION

JOINDER AGREEMENT

This Joinder Agreement, dated as of August 2, 2018 (this “Joinder”), by and
among Boyd Gaming Corporation, a Nevada corporation (the “Borrower”), each
Lender party hereto, and Bank of America, N.A. (“Bank of America”), as
administrative agent (in such capacity, “Administrative Agent”) for (and on
behalf of) the Lenders under the Credit Agreement referred to below. Capital
One, National Association and Credit Agricole Corporate and Investment Bank have
acted as joint lead arrangers and joint bookrunners in connection with this
Joinder, the Joinder Revolver Increase and the Increased Term A Commitments.

RECITALS:

WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement, dated as of August 14, 2013, as amended by the Amendment No.1 and
Joinder Agreement, dated as of September 15, 2016 and by the Amendment No. 2 and
Refinancing Amendment, dated as of March 29, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time immediately prior
to the effectiveness of this Joinder, the “Existing Credit Agreement” and, as
modified by this Joinder and as may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time after the date
hereof, the “Credit Agreement”); capitalized terms defined in the Credit
Agreement and not otherwise defined herein being used herein as therein
defined), among the Borrower, the Lenders party thereto from time to time and
the Administrative Agent;

WHEREAS, the Borrower has requested (a) an increase in the Revolving Commitments
by an amount equal to $170,500,000 pursuant to Section 2.15 of the Credit
Agreement (the “Joinder Revolver Increase”; such incremental Revolving
Commitments, the “Increased Revolving Commitments”; and the Lenders providing
such Joinder Revolver Increase, the “Increased Revolving Lenders”) to an
aggregate amount equal to $945,500,000, and (b) commitments from Lenders to make
additional Term A Loans as Increased Term Loans in an amount equal to
$49,500,000 (the “Increased Term A Commitments”; and the Lenders providing such
Increased Term A Commitments, the “Increased Term A Lenders”; and the Increased
Term A Lenders together with the Increased Revolving Lenders, the “Increased
Lenders”) which shall constitute Increased Term Loan Commitments pursuant to
Section 2.15 of the Credit Agreement and result in an aggregate outstanding
amount of Term A Loans of $248,350,598.28.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

AGREEMENT TO PROVIDE COMMITMENTS

SECTION 1. Commitments and Loans.

(a) Each Increased Revolving Lender acknowledges and agrees that upon the
occurrence of the Joinder Effective Date (a) it shall be bound under this
Joinder and (b) with respect to the Revolving Commitments it shall be bound
under the Credit Agreement as a Lender

 

1



--------------------------------------------------------------------------------

holding a Revolving Commitment and Revolving Loans, and that such Increased
Revolving Lender shall become (or, in the case it is already a Lender under the
Credit Agreement, shall continue to be) a “Lender” under, and for all purposes
of, the Credit Agreement and the other Loan Documents, and shall perform all the
obligations of and shall have all rights of a Lender thereunder. Each Increased
Revolving Lender hereby agrees to provide its respective Revolving Commitment as
set forth on Schedule A on the terms set forth in this Joinder, and its
Revolving Commitment shall be binding as of the Joinder Effective Date.

(b) Each Increased Term A Lender acknowledges and agrees that upon the
occurrence of the Joinder Effective Date (a) it shall be bound under this
Joinder and (b) with respect to the Increased Term A Commitments it shall be
bound under the Credit Agreement as a Lender holding an Increased Term A
Commitment and, upon the making of the Joinder Increased Term A Loans on the
Joinder Effective Date, a Joinder Increased Term A Loan, and that such Increased
Term A Lender shall become (or, in the case it is already a Lender under the
Credit Agreement, shall continue to be) a “Lender” under, and for all purposes
of, the Credit Agreement and the other Loan Documents, and shall perform all the
obligations of and shall have all rights of a Lender thereunder. Each Increased
Term A Lender hereby agrees to provide its respective Increased Term A
Commitment as set forth on Schedule A on the terms set forth in this Joinder,
and its Increased Term A Commitment shall be binding as of the Joinder Effective
Date.

(c) Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Increased Term A Lender severally agrees to make a loan (a
“Joinder Increased Term A Loan”) to the Borrower on the Joinder Effective Date
in an aggregate amount not to exceed the amount of such Increased Term A
Lender’s Increased Term A Commitment. The Borrowing of Joinder Increased Term A
Loans shall consist of Joinder Increased Term A Loans made simultaneously by the
Increased Term A Lenders in accordance with their respective Increased Term A
Commitments. Amounts borrowed under this Section 2(c) and repaid or prepaid may
not be reborrowed. The Joinder Increased Term A Loans shall be Increased Term
Loans and Term A Loans made pursuant to the Term A Facility.

SECTION 2. Credit Agreement. By executing this Joinder, each Increased Lender
(i) confirms that it has received a copy of the Credit Agreement and this
Joinder and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Revolving Lender or Term A Lender, as applicable, and as a
Lender.

 

2



--------------------------------------------------------------------------------

SECTION 3. Amortization. Notwithstanding anything to the contrary in
Section 2.07(a) of the Credit Agreement, the Borrower shall make repayments of
the Joinder Increased Term A Loans on or before the last Business Day of each
fiscal quarter of the Borrower commencing with the fiscal quarter of the
Borrower ending March 31, 2019 in an amount such that the aggregate amount of
each such repayment (including the portion thereof payable in connection with
the existing Term A Loans) shall be equal to $3,512,617.33, as such amount may
be adjusted from time to time in accordance with Section 2.05(h) of the Credit
Agreement.

ARTICLE II

REPRESENTATION AND WARRANTIES

To induce the Increased Lenders to consent to the terms of this Joinder and the
Increased Lenders to provide the Commitments hereunder, the Borrower represents
and warrants to the Administrative Agent and the Increased Lenders that, as of
the date hereof, each of the representations and warranties made by the Borrower
and the other Loan Parties in or pursuant to the Loan Documents to which it is a
party, or which are contained in any document furnished at any time under or in
connection herewith or therewith, are true and correct in all material respects
as of the date hereof (except to the extent such representations and warranties
are qualified by “materiality” or “Material Adverse Effect,” in which case such
representations and warranties are true and correct (after giving effect to such
qualification) in all respects), as applicable, with the same effect as though
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (except to the extent such representations and warranties
are qualified by “materiality” or “Material Adverse Effect,” in which case such
representations and warranties are true and correct in all respects as of such
earlier date)).

ARTICLE III

CONDITIONS TO JOINDER REVOLVER INCREASE AND EFFECTIVENESS OF TERM A COMMITMENTS

This Joinder, the Joinder Revolver Increase and the Increased Term A Commitments
shall become effective on the date (the “Joinder Effective Date”) on which each
of the following conditions is satisfied or waived:

SECTION 1. The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party (as applicable) and
each in form and substance reasonably satisfactory to the Administrative Agent:

(a) executed counterparts of this Joinder from the Borrower, the Administrative
Agent and each Lender having a Revolving Commitment or an Increased Term A
Commitment as set forth on Schedule A;

 

3



--------------------------------------------------------------------------------

(b) a Note (or Notes) executed by the Borrower dated as of the Joinder Effective
Date in favor of each Increased Revolving Lender and Increased Term A Lender
requesting a Note (or Notes);

(c) with respect to each of the Pledged Properties described in clauses
(a) through (s) of the definition of “Pledged Properties” (collectively, the
“Existing Pledged Properties”), executed counterparts of an amendment to the
Deed of Trust in respect thereof dated on or before the Joinder Effective Date
(each, a “Mortgage Amendment”), each in form and substance reasonably
satisfactory to the Administrative Agent and duly executed by the owner of such
Existing Pledged Property and in recordable form, in each case together with:

(i) evidence of the completion (or satisfactory arrangements for the completion)
of all recordings and filings of each Mortgage Amendment in each relevant
jurisdiction as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable, effectively to record the Mortgage Amendments
and the Deeds of Trust as valid, perfected Liens against the Existing Pledged
Properties, which Liens are subject to no outstanding monetary Liens (other than
Permitted Liens) recorded against the relevant Loan Party’s interest in the
Existing Pledged Properties;

(ii) a modification endorsement to the applicable title policy issued in
connection with the applicable Deed of Trust (each, an “Existing Title Policy”
and collectively, the “Existing Title Policies”), in each case:

1. issued in favor of the Administrative Agent on behalf of the Secured Parties;

2. providing title insurance for each Existing Pledged Property in amount to be
determined by the Administrative Agent in its reasonable discretion, but in no
event in an amount, in the aggregate, less than the sum of the aggregate
Revolving Commitments (including the Increased Revolving Commitments), the
Increased Term A Commitments and the Outstanding Amount of Term A Loans, and
Refinancing Term B Loans; and

3. in form and substance reasonably satisfactory to the Administrative Agent and
issued by the Title Company with respect to such Deeds of Trust, and otherwise
insuring (i) the continuing valid, perfected Lien of the applicable Deeds of
Trust against each respective Existing Pledged Property, (ii) that since the
date of the Existing Credit Agreement, there has been no change in the condition
of title to such Existing Pledged Property that was prohibited by the Loan
Documents and (iii) that there are no intervening Liens (including inchoate
mechanics’ liens) on such Existing Pledged Property which may then or thereafter
take priority over the Lien of the applicable Deeds of Trust (other than
Permitted Liens); and

 

4



--------------------------------------------------------------------------------

(iii) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Existing Pledged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and the applicable Loan Party
relating thereto);

(d) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of certain Responsible Officers thereof authorized to act as a
Responsible Officer in connection with this Joinder and the other Loan Documents
to which such Loan Party is a party;

(e) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where such Person is organized and in each
jurisdiction where its failure to be qualified to do business could reasonably
be expected to result in a Material Adverse Effect;

(f) a favorable opinion of Morrison & Foerster LLP, McDonald Carano LLP, Jones
Walker LLP, Greenberg Traurig, LLP, Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, Ice Miller LLP, Hopkins & Huebner, PC, and Stinson Leonard Street
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, which shall cover such matters as the Administrative Agent may
reasonably request;

(g) a certificate of a Responsible Officer of the Borrower stating that except
for (i) such authorizations, approvals or notices obtained or delivered as of
the Joinder Effective Date, (ii) authorizations, approvals or notices to or from
Gaming Boards which may subsequently be required in connection with the addition
of any Guarantor, the pledge of any additional Collateral pursuant to
Section 6.13 of the Credit Agreement or the enforcement of remedies, and
(iii) the requirement to provide routine post-closing notices and/or copies of
Loan Documents to a Gaming Board, each Loan Party has obtained each approval,
consent, exemption, authorization, and other action by, or notice to, or filing
with, any Governmental Authority or any other Person necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of the Credit Agreement or any other Loan Document;

(h) a certificate of a Responsible Officer of the Borrower stating that
(i) before and after giving effect to the Joinder Revolver Increase and the
Joinder Increased Term A Loans, subject to Section 1.08 of the Credit Agreement,
(A) the representations and warranties contained in Article V of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Joinder Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, except that any such
representation or warranty qualified by materiality or as to Material Adverse
Effect shall be true and correct in all respects and except that for purposes of
such certificate,

 

5



--------------------------------------------------------------------------------

the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (B) no Event of Default exists;
(ii) the First Lien Leverage Ratio would not exceed 4.25 to 1.00 after giving
effect to the Increased Revolving Commitments and the making of the Increased
Term A Loans on a Pro Forma Basis (without netting any cash proceeds from the
incurrence of such Increased Revolving Commitment or Increased Term A Loans and
calculated as though such Increased Revolving Commitments were fully drawn); and
(iii) after giving effect to the Increased Revolving Commitments and the making
of the Increased Term A Loans, the Borrower would be in compliance with
Section 7.10 of the Credit Agreement on a Pro Forma Basis (without netting any
cash proceeds from the incurrence of such Increased Revolving Commitment or
Increased Term A Loans and calculated as though such Increased Revolving
Commitments were fully drawn);

(i) an Affirmation and Consent, in substantially the form of Exhibit A, duly
executed by each Loan Party;

(j) evidence that the Borrower shall have prepaid (or shall prepay on the
Joinder Effective Date) any Revolving Loans outstanding on the Joinder Effective
Date (and paid any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Pro Rata Shares arising from the nonratable increase in the Revolving
Commitments contemplated hereby (which prepayment, for the avoidance of doubt,
may be funded through the making of Revolving Loans by the Increased Revolving
Lenders pursuant to the Increased Revolving Commitments); and

(k) all documentation and other information about the Loan Parties reasonably
requested in writing by the Administrative Agent or any Increased Lender at
least five (5) Business Days prior to the Joinder Effective Date in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

SECTION 2. Fees. All fees and expenses required to be paid on or before the
Joinder Effective Date shall have been paid (including the fees and expenses of
counsel (including any local counsel) for the Administrative Agent).

ARTICLE IV

MISCELLANEOUS

SECTION 1. Amendment, Modification and Waiver. This Joinder may not be amended,
modified or waived except by an instrument or instruments in writing, signed and
delivered on behalf of the Borrower and the Administrative Agent (acting at the
direction of such Lenders as may be required under Section 10.01 of the Credit
Agreement).

 

6



--------------------------------------------------------------------------------

SECTION 2. Entire Agreement. THIS JOINDER AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

SECTION 3. GOVERNING LAW. THIS JOINDER AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS JOINDER AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 4. Severability. If any provision of this Joinder or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Joinder and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 5. Counterparts. This Joinder may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 6. Loan Document. This Joinder shall constitute a “Loan Document” as
defined in the Credit Agreement.

SECTION 7. No Novation. This Joinder shall not extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement or
the instruments, documents and agreements securing the same, which shall remain
in full force and effect. Nothing in this Joinder shall be construed as a
release or other discharge of any Loan Party from any of its obligations and
liabilities under the Existing Credit Agreement or the other Loan Documents.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first written above.

 

BOYD GAMING CORPORATION By:  

/s/ Josh Hirsberg

Name:   Josh Hirsberg Title:  

Executive Vice President, Treasurer and

Chief Financial Officer

 

[Signature Page to Joinder Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as Increased Lender

By:  

/s/ Ross S. Wales

  Name: Ross S. Wales   Title:   Sr. Vice President By:  

 

  Name:   Title:

 

[Signature Page to 2018 Joinder Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Increased Lender By:  

/s/ Adam Jenner

  Name:  Adam Jenner   Title:   Director By:  

/s/ David Bowers

  Name:  David Bowers   Title:   Managing Director

 

[Signature Page to 2018 Joinder Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Increased Lender By:  

/s/ Matthew T. Bradley

  Name: Matthew T. Bradley   Title: V.P.

 

[Signature Page to 2018 Joinder Agreement]



--------------------------------------------------------------------------------

Consented to by: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Don B. Pinzon

Name:   Don B. Pinzon Title:   Vice President

 

[Signature Page to 2018 Joinder Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

INCREASED REVOLVING COMMITMENTS

 

Revolving Lender    Increased
Revolving
Commitment  

Capital One, National Association

   $ 65,875,000.00  

Credit Agricole Corporate and Investment Bank

   $ 65,875,000.00  

KeyBank National Association

   $ 38,750,000.00     

 

 

 

Total:

   $ 170,500,000.00     

 

 

 

INCREASED TERM A COMMITMENTS

 

Term A Lender    Increased Term A
Commitment  

Capital One, National Association

   $ 19,125,000.00  

Credit Agricole Corporate and Investment Bank

   $ 19,125,000.00  

KeyBank National Association

   $ 11,250,000.00     

 

 

 

Total:

   $ 49,500,000.00     

 

 

 